In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (McCarty, J.), dated February 24, 1998, which granted the defendant’s motion for summary judgment dismissing the complaint and denied, as academic, her cross motion for leave to amend the complaint and bill of particulars and for partial summary judgment on the issue of liability.
Ordered that the order is affirmed, with costs.
The plaintiff was assaulted during the commission of a robbery at the bank where she was employed. She subsequently commenced this action against the security company which provided a uniformed, unarmed guard for the premises, alleging that the defendant was negligent in performing its services.
The Supreme Court properly granted the defendant’s motion for summary judgment dismissing the complaint. The defendant owed no contractual or common-law duty to protect the plaintiff from injury. The plaintiff was not a third-party beneficiary of the defendant’s agreement to provide security services. Further, the defendant did not assume a duty to exercise rea*666sonable care to prevent harm to the plaintiff by virtue of its contractual duty to provide an unarmed security guard (see, O’Gorman v Gold Shield Sec. & Investigation, 221 AD2d 325; Abramian v Travellers Hotel Assocs., 203 AD2d 398; Johnson v McLane Assocs., 201 AD2d 436; Paradiso v Apex Investigators & Sec. Co., 91 AD2d 929; Bernal v Pinkerton’s, Inc., 52 AD2d 760, affd 41 NY2d 938).
The plaintiff’s remaining contentions are without merit. Bracken, J. P., Sullivan, Altman and McGinity, JJ., concur.